Oo Co sj DH A Se WwW NH

we wo NM NY WH NH NY WK WN —_— FF FEF FE FEF OO ESE OSU ESlllhUhc hl
oOo ~~ DBD A FP Ww NY S| DBD BO CO AN DBD DAH FP WY YP — O&O

JEREMY J. THOMPSON

Nevada Bar No. 12503

CLARK HILL PLLC

3800 Howard Hughes Drive, Suite 500
Las Vegas, Nevada 89169

E-mail: jthompson@clarkhill.com
Telephone: (702) 862-8300
Facsimile: (702) 862-8400

Attorney for Defendant

Equifax Information Services LLC

     

—— FILED

—— SERVED
COUNSEL/PARTIES OF RECORD

       
    

  
  
   

CLERK US DISTRICT co
DISTRICT OF NEVADA

BY;
DEPUTY

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
LARRY EASTON, Case No. 2:19-cv-01089-GMN-VCF
Plaintiff, AR DEK
vs. \-STEPULATION OF EXTENSION OF
) TIME FOR DEFENDANT EQUIFAX
PNC MORTGAGE, EQUIFAX INFORMATION SERVICES LLC TO
INFORMATION SERVICES LLC, and y FILE ANSWER
TRANS UNION LLC, } SECOND REQUEST
Defendants. )

 

 

 

Defendant Equifax Information Services LLC (“Equifax”) has requested an extension of

time to answer, move or otherwise respond to the Complaint in this matter, to which Plaintiff has

no opposition.

AGREED to by and among counsel, that Defendant Equifax Information Services LLC’s time to
answer, move or otherwise respond to the Complaint in this action is extended from October 29,
2019, through and including November 19, 2019. The request was made by Equifax so that it

can have additional time to collect and review its internal files pertaining to the allegations in the

Accordingly, pursuant to LR IA 6-2, IT IS HEREBY STIPULATED AND

 
Oo co NN DB TH Fe WBS NH

Be NM BQO RD BD ORD OR RO OR mm
So “sO OH Se WD YO &§ ODO DODO Oo Ss DH A FSF WwW HL S| OS

 

Complaint and explore the possibility of resolution with Plaintiff. Plaintiff approves. This

stipulation is filed in good faith and not intended to cause delay.

Respectfully submitted, this 29™ day of October, 2019.

CLARK HILL PLLC

By: /s/ Jeremy J. Thompson

Jeremy J. Thompson

Nevada Bar No. 12503

3800 Howard Hughes Pkwy, Suite 500
Las Vegas, NV 89169

Tel: (702) 862-8300

Fax: (702) 862-8400

Email: jthompson@clarkhill.com

Attorney for Defendant Equifax Information
Services LLC

IT 1S SO ORDERED:

 

 

United States Magistrate Judge

DATED: _ /® | 3a] J

Ne opposition

/s/ Shaina R. Plaksin

David H. Krieger, Esq.

Nevada Bar No. 9086

HAINES & KRIEGER, LLC
8985 S, Eastern Ave., Suite 350
Henderson, NV 89123

Phone: (702) 880-5554

Fax: (702) 385-5518

Email: dkrieger@hainesandkrieger.com

Matthew I. Knepper, Esq.

Nevada Bar No. 12796

Miles N. Clark

Nevada Bar No. 13848

Shaina R. Plaksin

Nevada Bar No. 13935

KNEPPER & CLARK LLC

5510 So. Fort Apache Rd., Suite 30

Las Vegas, NV 89148

Phone: (702) 856-7430

Fax: (702) 447-8048

Email: matthew.knepper@knepperclark.com
Email: miles.clark@knepperclark.com
Email: shaina.plaksin@knepperclark.com

 

Attorneys for Plaintiff

CAM FERENBACH
U.S. MAGISTRATE JUDGE

 
he Ww bw

Co S&S I DH tn

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

CERTIFICATE OF SERVICE

I hereby certify that a true and exact copy of the foregoing has been served this 29" day of
October, 2019, via CM/ECF, upon all counsel of record:

David H. Krieger, Esq.

Haines & Krieger, LLC

8985 S. Eastern Ave., Suite 350
Henderson, NV 89123
dkrieger@hainesandkrieger.com

Matthew I. Knepper, Esq.

Miles N. Clark

Shaina R. Plaksin

Knepper & Clark LLC

5510 So. Fort Apache Rd., Suite 30
Las Vegas, NV 89148
matthew.knepper@knepperclark.com
miles.clark@knepperclark.com

shaina.plaksin@knepperclark.com

By: /s/ Joyce Ulmer
AN EMPLOYEE OF CLARK HILL PLLC

 
